Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-15 are pending.
Claims 1-8, 10, 12 and 13 are rejected herein.

Election/Restrictions
Applicant’s election without traverse of invention Group I (claims 1-14) in the reply filed on 2/23/2022 is acknowledged.
Accordingly, claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/01/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180109730 to Wang et al. (IDS)
Regarding claim 1, Wang et al. discloses a method for generating panoramic aerial images includes controlling a carrier to rotate an image capturing device and to stabilize the image capturing device, wherein a stabilization arrangement device comprises:

- a first compensation arrangement (308, 310, 316, for example) for compensating inclination movements of the basic component with respect to an intermediate component, about inclination axes lying in the plane of movement, comprising at least one first compensation device which can be actuated actively,

- a second compensation arrangement (322, 324, 328, for example) for compensating residual linear movements of the intermediate component in a compensation direction, perpendicular to the plane of movement, in relation to the attachment component, having at least one second compensation device which can be actuated actively,

- a plurality of inertial sensors (sensor 312 or sensors can be coupled with some or all of  the actuator members 310, 318, 324 of the carrier (300) (see also sensor carrier may include  motion sensors or rotation sensors (e.g. gyroscope, inertial sensors or the like)  [0250], [0252]) which are respectively assigned to the first and/or second compensation arrangement, and

- at least one control device (controllers, not shown, on the carrier or movable object, [0253] for actuating the compensation devices of the compensation arrangements for the purpose of movement compensation as a function of sensor data of the inertial sensors.

Regarding claim 2, wherein the plane of movement is an at least essentially horizontal plane, and the compensation direction is at least essentially the vertical direction.

Regarding claim 3, wherein the inertial sensors [0250] are, in particular separately and/or in groups, part of an inertial measuring unit and/or comprise acceleration sensors and/or rotational speed sensors.

Regarding claim 4, wherein at least a first of the inertial sensors, can be assigned as a first inertial measuring unit [0252] which is arranged at least on the basic component (base plate 308, for example) or rigidly coupled thereto in terms of movement.

Regarding claim 5, wherein at least one second inertial sensor,can be assigned as a second inertial measuring unit [0252] which is arranged on the intermediate component or is rigidly coupled thereto in terms of movement, and at least one third inertial sensor can be assign as one third inertial measuring unit which is arranged on the attachment component or is rigidly coupled thereto in terms of movement, wherein the control device is designed to perform a first compensation process on the basis of the sensor data of the first inertial sensor and to perform a second compensation process of residual movements measured by the second and third inertial sensor, on the basis of the sensor data of the second and third inertial sensors [0252], [0253].

Regarding claim 6, the control device (controllers) can be used as a seperate control units and one control chip in each case.

Regarding claim 7, wherein the intermediate component (316, 322, for example) is mounted so as to be pivotable with respect to the basic component (308) by means of a universal joint or ball joint.

Regarding claim 8, wherein the first compensation arrangement has at least one first compensation device for pivoting the intermediate component about a first inclination axis lying in the plane of movement, and at least one first compensation device for pivoting the intermediate component about a second inclination axis which is perpendicular to the first inclination axis (fig. 3).

Regarding claim 10, wherein the at least one second compensation device comprises a linear motor [0252] for a carriage which is guided in a linear guide.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of US 2011/0196581 to Zurfluh (IDS)
Wang et al. discloses the invention as shown above in claim 1. Wang et al. is silent  wherein said device also comprises a platform which can be moved while being supported on the ground, and  wherein the platform has three wheels, and/or the wheels have a rubber running face.
Zurfluh, in the same field of invention, discloses a stabilization of a mast for vehicle and ships wherein said device comprises a platform (chassis 21) which can be moved while being supported on the ground, and wherein the platform has at least three wheels, and/or the wheels have a rubber running face. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the platform with wheels of Zurfluth with the invention of Wang et al.. The motivation for doing so would be to facilitate transportation of the payload as well as to provide a device that can be moved while being supported on the ground.

Allowable Subject Matter
Claims 9, 11, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include stabilization device with or without wheels
US2020/0050087; US 11306864; WO 2015/022433; WO2018/010178.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632